DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020, 05/07/2021, 08/05/2021, 10/19/2021 and 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of 16/991,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of the copending application.
As illustrated in the table below, claim 1 of the copending application 16/991,227 recites substantially similar limitations as claim 1 of the instant application. Likewise, claim 11 of the copending application 16/991,227 recites substantially similar limitations as claims 7 and 13 of the instant application.
Regarding claims 2, 8, and 14, although claim 2 of the copending application 16/991,227 and claim 2 of the instant application are not identical, claim 2 of the instant application is broader in scope. Likewise, claims 8 and 14 of the instant application are broader in scope than claim 12 of the copending application 16/991,227.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant App. 16/992,286
Copending App. 16/991,227
1. A contention window size determining method, comprising:

sending, by a first device, one or more data packets to one or more second devices during a reference time unit, wherein the one or more data packets occupy a first subband;



receiving, by the first device from the one more second devices, one or more hybrid automatic repeat request-acknowledgements (HARQ-ACKs) corresponding to the one or more data packets; and

determining, by the first device, a contention window size of the first subband based on the one or more HARQ-ACKs.
1. A contention window management method applied to an unlicensed band, comprising: 

sending, by a sending device, one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth;

receiving, by the sending device from the one or more receiving devices, a hybrid automatic repeat request HARQ-ACK feedback or a plurality of HARQ-ACK feedbacks for the one or more data packets; and

determining, by the sending device, a contention window CW size of a second 
one of:
a proportion of a NACK in one or more HARQ states for the first subband corresponding to the one or more data packets; a proportion of an ACK in the one or more HARQ states for the first subband corresponding to the one or more data packets;
a quantity of NACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; a quantity of ACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; whether a HARQ state for the first subband corresponding to one data packet is a NACK; or whether a HARQ state for the first subband corresponding to the one data packet is an ACK, wherein the one or more HARQ states for the first subband corresponding to the one or more data packets are represented by the one or more HARQ-ACKs.
2. The method according to claim 1, wherein the determining, by the sending device, a contention window (CW) size of a second bandwidth with reference to the HARQ or HARQs for the one or more data packets comprises: determining the CW size of the second bandwidth based on a percentage Z of NACKs or ACKs in the HARQ or HARQs for the one or more data packets.
7. An apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for being executed by the processor, the programming instructions, when executed, instruct the at least one processor to:
send one or more data packets to one or more second devices during a reference time unit, wherein the one or more data packets occupy a first subband;


receive one or more hybrid automatic repeat request-acknowledgements (HARQ- ACKs) corresponding to the one or more data packets; and









send one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth;

the transceiver is further configured to receive, from the one or more receiving devices, a hybrid automatic repeat request HARQ-ACK feedback or a plurality of HARQ-ACK feedbacks for the one or more data packets; and

the processor is configured to determine a contention window CW size of a second 

a proportion of a NACK in one or more HARQ states for the first subband that correspond to the one or more data packets; a proportion of an ACK in the one or more HARQ states for the first subband corresponding to the one or more data packets;
a quantity of NACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; a quantity of ACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; whether a HARQ state for the first subband corresponding to one data packet is a NACK; or whether a HARQ state for the first subband corresponding to the one data packet is an ACK, wherein the one or more HARQ states for the first subband corresponding to the one or more data packets are represented by the one or more HARQ-ACKs.
12. The sending device according to claim 11, wherein the processor is configured to determine the CW size of the second bandwidth based on a percentage Z of NACKs or ACKs in the HARQ or HARQs for the one or more data packets.
13. A non-transitory computer-readable storage medium comprising instructions which, when executed by a computing device, cause the computing device to:




send one or more data packets to one or more second devices during a reference time unit, wherein the one or more data packets occupy a first subband;


receive one or more hybrid automatic repeat request-acknowledgements (HARQ- ACKs) corresponding to the one or more data packets; and









send one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth;

the transceiver is further configured to receive, from the one or more receiving devices, a hybrid automatic repeat request HARQ-ACK feedback or a plurality of HARQ-ACK feedbacks for the one or more data packets; and



a proportion of a NACK in one or more HARQ states for the first subband that correspond to the one or more data packets; a proportion of an ACK in the one or more HARQ states for the first subband corresponding to the one or more data packets;
a quantity of NACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; a quantity of ACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets; whether a HARQ state for the first subband corresponding to one data packet is a NACK; or whether a HARQ state for the first subband corresponding to the one data packet is an ACK, wherein the one or more HARQ states for the first subband corresponding to the one or more data packets are represented by the one or more HARQ-ACKs.
12. The sending device according to claim 11, wherein the processor is configured to determine the CW size of the second bandwidth based on a percentage Z of NACKs or ACKs in the HARQ or HARQs for the one or more data packets.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0236709, relying on the provisional application 62/540,525) in view of Ying et al. (US 2019/0150122, relying on the provisional application 62/586,799).
Regarding Claim 1, Park teaches a contention window size determining method, comprising:
sending, by a first device ([0335] BS), one or more data packets ([0335] TX burst) to one or more second devices ([0328] UE) during a reference time unit ([0335] the first subframe (SF) in the latest DL TX burst (i.e., a series of DL transmissions) for which HARQ-ACK is available is taken as a reference SF);

determining, by the first device, a contention window size of the first subband based on the one or more HARQ-ACKs ([0335] a configuration for adjusting the CW size is supported based on the HARQ-ACK result in the reference SF; [0343] adjusting the CW size in the (random back-off based) DL LBT and UL LBT procedures for signal transmission in an unlicensed band in a wireless communication system in which the UE reports HARQ-ACK information for each code block group (CBG); [0378] Based on the (available) HARQ-ACK information for transmissions (from multiple UEs) in the reference DL resource (determined according to the aforementioned reference DL resource configuration methods), the BS may perform CW size adjustment as follows; [0379] When Z % or more of the HARQ-ACKs are NACKs, the CW size may be increased. Otherwise, the CW size may be initialized).
However, Park does not teach wherein the one or more data packets occupy a first subband.
In an analogous art, Ying teaches wherein the one or more data packets occupy a first subband ([0048] The TBs may be from different component carriers (CCs). The TBs may be from different bandwidth parts (BWPs); [0141] FIG. 6B illustrates CBG HARQ-ACK bundling of TB 0 in BWP 0 (i.e., BWP is the claimed subband)).


Regarding Claim 2, the combination of Park and Ying, specifically Park teaches wherein the contention window size of the first subband is further determined based on one of:
a proportion of a NACK in one or more HARQ states for the first subband corresponding to the one or more data packets ([0170] if the probability that the HARQ-ACK values corresponding to the PDSCH transmission(s) in reference subframe k are determined as NACK is at least 80%, the eNB increases the CW values set for each priority class to the next higher priority class. Alternatively, the eNB maintains the CW values set for each priority class as initial values; [0335] when 80% or more of the HARQ-ACK is NACK as a result of decoding for the first SF in the latest DL TX burst transmitted by the BS, the BS determines that a signal collision has occurred, and increases the CW size to the next largest CW size after the currently applied CW size in a pre-agreed CW size set; [0379] When Z % or more of the HARQ-ACKs are NACKs, the CW size may be increased. Otherwise, the CW size may be initialized);
a proportion of an ACK in the one or more HARQ states for the first subband corresponding to the one or more data packets ([0170] if the probability that the HARQ-
a quantity of NACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets ([0425] NACK is indicated for (all) TBs or CBGs);
a quantity of ACKs in the one or more HARQ states for the first subband corresponding to the one or more data packets ([0425] NACK is indicated for (all) TBs or CBGs (i.e., quantity of ACKs is zero when NACK is indicated for all TBs));
whether a HARQ state for the first subband corresponding to one data packet is a NACK ([0174] The probability Z that the HARQ-ACK values corresponding to PDSCH transmission(s) in reference subframe k are determined as NACK may be determined in consideration of the followings: [0177] if no HARQ-ACK feedback is detected for a PDSCH transmission by the eNB, or if the eNB detects ‘DTX’, ‘NACK/DTX’ or ‘any’ state, it is counted as NACK; [0179] if the HARQ-ACK feedback for a PDSCH transmission is detected by the eNB, ‘NACK/DTX’ or ‘any’ state is counted as NACK, 

Regarding Claim 3, Park teaches wherein the one or more HARQ-ACKs comprise a transport block (TB) HARQ-ACK for a TB corresponding to the data packet ([0381] In the case where the UE reports HARQ-ACK for each TB: [0382] (TB-level) HARQ-ACKs for all TB(s) (transmitted) (in the reference DL resource); [0398] When TB-level HARQ-ACKs are reported as in the case of UE 1 and UE 2, the BS may utilize (TB-level) HARQ-ACKs for all TB(s) (transmitted) (in the reference DL resource) in adjusting the CW size).
However, Park does not teach the one or more data packets comprise a data packet that further occupies a plurality of subbands.
In an analogous art, Ying teaches the one or more data packets comprise a data packet that further occupies a plurality of subbands ([0048] The TBs may be from different component carriers (CCs). The TBs may be from different bandwidth parts (BWPs)).


Regarding Claim 4, Park teaches wherein the method further comprises: determining, by the first device, a contention window size of the second subband based on the TB HARQ-ACK ([0381] In the case where the UE reports HARQ-ACK for each TB: [0382] (TB-level) HARQ-ACKs for all TB(s) (transmitted) (in the reference DL resource); [0398] When TB-level HARQ-ACKs are reported as in the case of UE 1 and UE 2, the BS may utilize (TB-level) HARQ-ACKs for all TB(s) (transmitted) (in the reference DL resource) in adjusting the CW size).
However, Park does not teach the plurality of subbands comprise a second subband.
In an analogous art, Ying teaches the plurality of subbands comprise a second subband ([0048] The TBs may be from different component carriers (CCs). The TBs may be from different bandwidth parts (BWPs); [0142] FIG. 6C illustrates CBG HARQ-ACK bundling of TB 1 in BWP 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ying’s method with Park’s method so that it can improve communication flexibility and/or efficiency (Ying [0005]) 

Regarding Claim 5, Park teaches wherein the one or more HARQ-ACKs comprise one or more CBG HARQ-ACKs corresponding to the one or more CBGs in the first CBG set ([0328] the UE reports HARQ-ACK information for each code block group (CBG), and the BS indicates (re)transmission on a per CBG basis).
However, Park does not teach the one or more data packets comprise a data packet that further occupies a plurality of subbands, the data packet comprises a first code block group (CBG) set comprising one or more CBGs that occupy the first subband.
In an analogous art, Ying teaches the one or more data packets comprise a data packet that further occupies a plurality of subbands ([0048] The TBs may be from different component carriers (CCs). The TBs may be from different bandwidth parts (BWPs)), the data packet comprises a first code block group (CBG) set comprising one or more CBGs that occupy the first subband ([0140] FIG. 6A illustrates CBG HARQ-ACK multiplexing of bandwidth part (BWP) 0 and BWP 1; [0141] FIG. 6B illustrates CBG HARQ-ACK bundling of TB 0 in BWP 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ying’s method with Park’s method so that it can improve communication flexibility and/or efficiency (Ying [0005]) because the contention window size can be adjusted based on the received HARQ-

Regarding Claim 6, Park teaches wherein the first device further determines a contention window size of the second subband based on a CBG HARQ-ACK corresponding to the CBG ([0343] adjusting the CW size in the (random back-off based) DL LBT and UL LBT procedures for signal transmission in an unlicensed band in a wireless communication system in which the UE reports HARQ-ACK information for each code block group (CBG) and the BS indicates (re)transmission on a per CBG; [0380] HARQ-ACKs actually used for the CW size adjustment among the HARQ-ACKs reported (for the respective UEs) for transmissions (from multiple UEs) in the reference DL resource may be as follows: [0383] In the case where a UE reports HARQ-ACK for a plurality of CBGs).
However, Park does not teach the first CBG set comprises a CBG that occupies the first subband and a second subband, the data packet further comprises a second CBG set comprising one or more CBGs that occupy the second subband, the second CBG set comprises the CBG.
In an analogous art, Ying teaches the first CBG set comprises a CBG that occupies the first subband and a second subband ([0064] CBG HARQ-ACK bundling across TBs may also be applied to TBs from different CCs, BWPs and/or slots. In yet another design, CBG HARQ-ACK bundling across TBs may be applied to TBs using the same layer(s) but different CCs, BWPs and/or slots; [0140] FIG. 6A illustrates CBG HARQ-ACK multiplexing of bandwidth part (BWP) 0 and BWP 1), the data packet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ying’s method with Park’s method so that it can improve communication flexibility and/or efficiency (Ying [0005]) because the contention window size can be adjusted based on the received HARQ-ACK in each configured BWP or CC. Thus, optimal contention window sizes for LBT transmissions are obtained, and resource utilization and user experience can be improved.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for being executed by the processor ([0462] the UE and the base station may each include a processor 40, 140) configured to carry out the above-described examples of the present disclosure and a memory 50, 150 capable of temporarily or persistently store a processing procedure of the processor).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Noh et al. (US 2019/0246412) teaches method for channel access with random backoff using a variable contention window size.
Falahati et al. (US 2019/0182865) teaches LBT parameters for uplink in unlicensed spectrum.
Si et al. (US 2017/0019909) teaches method for adaptive control of contention window in LAA.
Yerramalli et al. (US 2016/0345326) teaches method for adjusting CCA window for transmission in shared band.
Wang et al. (US 2021/0067276) teaches method for transmitting HARQ in formation in 5G system.
Kim et al. (US 2020/0305184) teaches method for channel access in LAA UL with multiple BWPs.
Yin et al. (US 2020/0374045) teaches method for codebook determination of HARQ-ACK multiplexing with fallback DCI and CBG configuration.
Myung et al. (US 2020/0344819) teaches method for adjusting size of contention window in NR system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413